BINDING LETTER OF INTENT
TREND TECHNOLOGY CORP AND
AMERICAN ENERGY COMPANY




This letter of intent ("LOI") sets forth the understanding, which has been
reached between American Energy Company (“Seller") and Trend Technology Corp
("Company"), concerning the acquisition of Seller by Company.

1. Acquisition. The Company will acquire 100% of Seller's issued and outstanding
stock (the "Seller’s Shares") owned by the shareholders of the Seller (the
"Acquisition"). Upon completion of the Acquisition, Seller will become a wholly
owned subsidiary of the Company. It is anticipated that the Acquisition will be
structured to qualify as a tax-free reorganization pursuant to Section 368 of
the Internal Revenue Code.

2. Share Exchange. Seller and Seller’s shareholders shall receive a total of
seventeen million (17,000,000) shares of the Company’s common stock (the
“Company Shares”) upon the closing of the Acquisition (the “Closing”), in
exchange for all of the Seller Shares. It is hereby agreed that upon closing the
Company will have thirty-two million (32,000,000) shares issued and outstanding.
With one million shares held in escrow to be issued against the draw down of
funds as scheduled in paragraph 6 contained herein. As funds are drawn down,
restricted shares shall be released from the escrow. The shares in escrow shall
be priced at one dollar ($1.00) per share.

3. Bonus Shares. It is hereby agreed that the parties shall negotiate in good
faith a bonus package (“Bonus Package”) for Seller’s officers, directors and key
employees. This Bonus Package shall in accordance with industry standards. As
set forth in Founder's Employment Agreement which is within industry standards.

4. Wages. It is hereby agreed that each manager of the Seller shall receive a
monthly salary comparative to other executives in the same capacity. As set
forth in Founder's Employment Agreement which is within industry standards.

5. Operating Capital. It is hereby agreed that Seller shall be provided
sufficient operating capital to achieve certain milestones as per a pre-approved
budget. Budget and milestones must be mutually agreed upon prior to Acquisition.

6. Funds. Within five (5) business days of signing this LOI, the Company will
have provided to Seller the sum of Two hundred- thousand US dollars ($200,000).
Said funds shall be utilized to complete the business combination including, but
not limited to, an audit, filings and transfer agent fees. As well as refundable
earnest money one hundred thousand US dollars ($100,000) deposit for the
Massive, Blue Mountain Ventures, and Patrick property Coal Deals. The Balance of
eight hundred thousand ($800,000) will be disbursed in accordance with the
following schedule:

  Tranche 1 - $400,000: Upon the completing the acquisition of the Massive, Blue
Mountain
Ventures, and Patrick property Coal Deals
Tranche 2 - $400,000: Filing the Super 8K with the Securities and Exchange
Commission announcing the closing of this business combination.


1

--------------------------------------------------------------------------------

7. Additional Terms and Conditions of the Acquisition. Consummation of the
Acquisition will be subject to the following terms and conditions:

(a) A definitive agreement (the "Definitive Agreement") satisfactory to the
Company and Seller and Seller’s shareholders shall be executed by Company,
Seller and all of Seller's shareholders as soon as practicable. The Definitive
Agreement shall contain terms, conditions, representations and warranties,
covenants and legal opinions normal and appropriate for a transaction of the
type contemplated, including, without limitation, those summarized in this LOI;

(b) Upon signing the Definitive Agreement, the Company shall prepare and file
with the SEC all appropriate documents including, but not limited to, a Super 8K
and 13D of the Securities Act of 1933. The filings will include, as necessary,
description of Seller’s business and Seller’s audited and interim unaudited
financial statements prepared in accordance with GAAP and/or PCAOB approved
Audit statements and applicable rules and regulations of the Securities and
Exchange Commission (“SEC”). Seller shall provide such financial statements and
information and any additional information the Company may require for inclusion
in its filings.

(c) Each party and its agents, attorneys and representatives shall have full and
free access to the properties, books and records of the other party (the
confidentiality of which the investigating party agrees to retain) for purposes
of conducting investigations of the other party;

(d) The Company and Seller shall have received all permits, authorizations,
regulatory approvals and third party consents necessary for the consummation of
the Acquisition and all applicable legal requirements shall have been satisfied;

(e) It is hereby agreed that the Sellers current Officers and Directors shall
receive management contracts that shall include bonuses and stock incentives
based upon performance and milestones.

(f) Conduct of Business. The Seller shall use its reasonable best efforts to
preserve intact the business organization and employees and other business
relationships of the Seller; shall continue to operate in the ordinary course of
business and maintain its books, records and accounts in accordance with
generally accepted accounting principles, consistent with past practice; shall
use its reasonable best efforts to maintain the Seller's current financial
condition, including working capital levels; shall not incur any indebtedness or
enter into any agreements to make business or product line stock purchase
agreements; and shall not declare or make any dividend or stock distributions.

(g) Disclosure. Without the prior written consent of Company, the Seller will,
and each party hereto will cause its directors, officers, shareholders,
employees, agents, other representatives and affiliates not to, disclose to any
person the fact that discussions or negotiations are taking place concerning the
transactions contemplated hereby, the status thereof, or the existence of this
letter and the terms thereof, unless in the opinion of such party disclosure is
required to be made by applicable law, regulation or court order, and such
disclosure is made after prior consultation with Company.

(h) Access to Seller. The Seller will give Company and its representatives full
access to any personnel and all properties, documents, contracts, books, records
and operations of the Seller relating to its business. The Seller will furnish
Company with copies of documents and with such other information as Company may
request.

--------------------------------------------------------------------------------

(I) Upon completion of the Acquisition, all officers and directors of the
Company will resign and appoint new officers and directors of the Company as
instructed by the Seller. It is agreed that the assets, as listed in 2-13-2009
10q filing, in the Company PRIOR to this business combination will be given back
to the resigning officers and/or directors of the Company as compensation for
the completion of this business combination.

8. Expenses. Each Party shall have independent counsel and as such all legal
fees and expenses shall be borne by each Party.

9. Conduct of Business of Seller Pending Closing. Until consummation or
termination of the Acquisition, Seller will conduct its business only in the
ordinary course and none of the assets of Seller shall be sold or disposed of
except in the ordinary course of Seller's business.

10. Representations and Warranties. The Definitive Agreement will contain
representations and warranties customary to transactions of this type, including
without limitation, representations and warranties by the selling shareholders
and the Seller as to (a) the accuracy and completeness of the Seller's financial
statements for the past two years and current financial statements; (b)
disclosure of all the Seller's contracts, commitments and liabilities, direct or
contingent; (c) the physical condition, suitability, ownership and absence of
liens, claims and other adverse interests with respect to the Seller's assets;
(d) the selling shareholders’ ownership of the Shares; (e) the absence of
liabilities with respect to the Seller, other than as set forth in the balance
sheet dated June 1, 2008, and liabilities incurred in the ordinary course of
business since that date; (f) the absence of a material adverse change in the
condition (financial or otherwise), business, properties, assets or prospects of
the Seller; (g) absence of pending or threatened litigation (other than
disclosed in writing), investigations or other matters affecting the Stock
purchase agreement; (h) the Seller's compliance with laws and regulations
applicable to its business and obtaining all licenses and permits required for
its business; and (i) the due incorporation, organization, valid existence, good
standing and capitalization of the Seller.

11. No Other Offers. The Seller and its principal shareholders each acknowledges
that Company will incur significant expense in connection with its due diligence
review and preparation and negotiation of the Purchase Agreement. As a result,
upon execution of this letter the Seller and the Principal Shareholder shall
terminate any existing discussions or negotiations with, and shall cease to
provide information to or otherwise cooperate with, any party other than Company
and its representatives with respect to an Stock purchase agreement Transaction
(as defined below). In addition, from and after the date hereof, none of the
Seller nor any of its shareholders, subsidiaries or affiliates, or any of their
respective officers, directors, employees, members, managers, representatives or
agents, will directly or indirectly encourage, solicit, initiate, have or
continue any discussions or negotiations with or participate in any discussions
or negotiations with or provide any information to or otherwise cooperate in any
other way with, or enter into any agreement, letter of intent or agreement in
principle with, or facilitate or encourage any effort or attempt by any
corporation, partnership, Seller, person or other entity or group (other than
Company and its shareholders, subsidiaries or affiliates, or any of their
respective officers, directors, employees, members, managers, representatives or
agents) concerning any merger, joint venture, recapitalization, reorganization,
sale of substantial assets, sale of any shares of capital stock, investment or
similar transaction involving the Seller or any subsidiary or division of the
Seller (each, an "Stock purchase agreement Transaction"). The Seller shall
notify Company promptly of any inquiries, proposals or offers made by third
parties to the Seller or any of its shareholders, subsidiaries or affiliates, or
any of their respective officers, directors, employees, members, managers,
representatives or agents with respect to an Stock purchase agreement
Transaction and furnish Company the terms thereof (including, without
limitation, the type of consideration offered and the identity of the third
party). The Seller and the Principal Shareholder shall deal exclusively with
Company with respect to any possible Stock purchase agreement Transaction and
Company shall have the right to match the terms of any proposed transactions in
lieu of such parties.

--------------------------------------------------------------------------------

12. Enforceable Agreement; Compliance with Applicable Laws. This LOI shall
constitute an enforceable agreement between the Company and Seller, and shall
serve as the Agreement until such time as the Definitive Agreement may be
prepared, however, no longer than thirty (30) days from the signing date. Upon
the concurrence of the Company and Seller as provided below, both the Company
and Seller agree to use their respective best efforts to negotiate a mutually
acceptable Definitive Agreement and to consummate the Acquisition and shall
include the above terms and conditions but is not limited thereto. It is the
understanding of the Company and Seller that all matters referred to in this LOI
are conditioned upon compliance with applicable Federal and state securities
laws and other applicable laws.

The undersigned concur with the matters set forth in the foregoing LOI.

Dated: ___07/03/09
_____        TREND TECHNOLOGY CORP      By: ____/s/ Leonard MacMillan
___________      Its:    ____President, CEO, CFO.  Dated: ___06/24/2009____     
  AMERICA’S ENERGY COMPANY      By: ____/s/Christopher Hedrich
___________      Its: __Managing Partner_______________ 


--------------------------------------------------------------------------------